Case 1:20-cv-20373-RNS Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 5



                           THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:20-cv-20373

 GUERDINE LACOSTE,

        Plaintiff,

 vs.

 NORTH MIAMI CARAF, INC., 22TH AVENUE
 CARAF, INC., 27TH AVENUE CARAF, INC.,
 27TH SERVICE STATION INC.,
 and ISIS SIEIRA, individually,

       Defendants.
 _____________________________________/

                                         COMPLAINT

        Plaintiff, GUERDINE LACOSTE (“Ms. Lacoste” or “Plaintiff”), by and through

 undersigned counsel, hereby sues Defendants, NORTH MIAMI CARAF, INC., (Defendant

 “Caraf”), 22TH AVENUE CARAF, INC., (Defendant “22th Avenue”), 27TH AVENUE CARAF,

 INC. (Defendant “27th Avenue”), 27TH SERVICE STATION INC. (Defendant “27th Service

 Station”), and ISIS SIEIRA, individually (Defendant “Sieira”) (Defendants Caraf, 22th Avenue,

 27th Avenue, 27th Service Station, and Sieira shall collectively be referred to as “Defendants”),

 and alleges as follows:

                                JURISDICTION AND VENUE

   1.   This is an action to recover money damages for unpaid overtime wages under the laws of

        the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

        U.S.C. §§ 201-219 (§ 216 for jurisdictional placement) (“the FLSA”).




                                                 1
Case 1:20-cv-20373-RNS Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 5



    2. At all times material hereto, Plaintiff performed non-exempt duties as a convenience store

         clerk / cook on behalf of the Defendants in Miami-Dade County, Florida, within the

         jurisdiction and venue of this Court.

                                        FLSA COVERAGE

    3. Plaintiff was employed by the Defendants from approximately 2011 through January 17,

         2020.

    4. Plaintiff worked for the Defendants in a non-exempt capacity as a convenience store clerk

         / cook until her separation on or about January 17, 2020.

    5. Based upon the information preliminarily available, and subject to discovery in this cause,

         Defendants did not compensate Plaintiff for all overtime hours worked in a work week.

    6. Defendants Caraf, 22th Avenue, 27th Avenue, and 27th Service Station are all owned,

         operated, and controlled by Defendant Sieira.

    7.   Defendant Sieira scheduled and required Plaintiff to work at Caraf, 22th Avenue, 27th

         Avenue, and 27th Service Station.

    8. Defendants Sieira Caraf, 22th Avenue, 27th Avenue, and 27th Service Station were joint

         employers of the Plaintiff.

    9.   Upon information and belief, the annual gross revenue of Defendants Caraf, 22th Avenue,

         27th Avenue, and 27th Service Station were at all times material hereto in excess of

         $500,000.00 per annum.

    10. Defendants Caraf, 22th Avenue, 27th Avenue, and 27th Service Station is and was, during

         all times hereafter mentioned, an enterprise engaged in commerce or in the production of

         goods for commerce as defined in §§ 3(r) and 3(s) of the FLSA, 29 U.S.C. §§ 203(r) and

         203(s).



                                                 2
Case 1:20-cv-20373-RNS Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 5



    11. Defendant Sieira owns and operates Caraf, 22th Avenue, 27th Avenue, and 27th Service

       Station, which are al companies for profit in Miami-Dade County, Florida, and employ

       persons such as Plaintiff to work on her behalf in providing labor for her business.

    12. Defendant Sieira is within the personal jurisdiction and venue of this Court.

    13. Defendant Sieira regularly exercised the authority to control the terms and conditions of

       Plaintiff’s employment. For example, Defendant Sieira had the ability to hire and fire the

       Plaintiff, determine the work schedule of the Plaintiff, set the rate of pay of the Plaintiff,

       and control the finances and operations of Caraf, 22th Avenue, 27th Avenue, and 27th

       Service Station. By virtue of such control and authority, Defendant Sieira was an employer

       of the Plaintiff, as such term is defined by 29 U.S.C. § 203(d).

    14. All conditions precedent, if any, have been completed prior to the filing of this suit.

    15. Plaintiff has retained the law firm of Jonathan S. Minick, P.A. to represent her and have

       incurred attorneys’ fees and costs in bringing this action.

    16. Pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees

       and costs.

                            COUNT I
    RECOVERY OF OVERTIME COMPENSATION AGAINST ALL DEFENDANTS

    17. Plaintiff re-alleges and incorporates herein by reference, all allegations contained in

       Paragraphs 1 through 16 above.

    18. Plaintiff is entitled to be paid time and one-half of her regular rate of pay for each hour

       worked in excess of Forty (40) hours per work week.

    19. Subject to discovery in this matter, while employed by the Defendants, Plaintiff worked an

       average of six (6) to seven (7) days per week, and worked approximately fifty-six (56)

       hours each week.

                                                  3
Case 1:20-cv-20373-RNS Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 5



    20. Specifically, Defendants required Plaintiff to work at four separate locations:

           a. North Miami Caraf, Inc., 13705 NW 7th Avenue, N. Miami, Florida 33168

           b. 22th Avenue Caraf, Inc., 15685 NW 22nd Avenue, Miami Gardens, Florida 33054

           c. 27th Avenue Caraf, Inc., 8700 NW 27th Avenue, Miami, Florida 33147

           d. 27th Service Station, Inc., 13075 NW 27th Avenue, Miami, Florida 33167

    21. Although Plaintiff worked in excess of forty hours per week while working at Caraf, 22th

       Avenue, 27th Avenue, and/or 27th Service Station, Defendants did not pay Plaintiff at an

       overtime rate.

    22. On frequent occasions, Defendants required the Plaintiff to travel to multiple job locations

       throughout her workday, however, Defendants did not compensate Plaintiff for her travel

       time between jobsites during the workday.

    23. Despite its knowledge that Plaintiff worked at multiple job locations, Defendants failed to

       pay Plaintiff at an overtime rate or for travel between the two locations.

    24. Defendants knowingly and willfully failed to pay Plaintiff at time and one half of her

       regular rate of pay for all hours worked in excess of forty (40) hours per week.

    25. The failure of Defendants to compensate Plaintiff at her given rate of pay for all hours

       worked is in violation of the FLSA.

    26. Defendants, therefore, are liable to Plaintiff in the amount of her unpaid hours and overtime

       compensation.

    27. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff has

       suffered damages plus incurring costs and reasonable attorneys’ fees.

    28. As a result of Defendants’ willful violations of the Act, Plaintiff is entitled to liquidated

       damages.



                                                 4
Case 1:20-cv-20373-RNS Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 5



        WHEREFORE, Plaintiff demands judgment against the Defendants for the payment of

 compensation for all overtime hours at one and one-half her regular rate of pay for the hours

 worked for which Plaintiff has not been properly compensated, liquidated damages, reasonable

 attorneys’ fees and costs of suit, and for all other appropriate relief including prejudgment interest.

                                   DEMAND FOR JURY TRIAL

    29. Plaintiff demands trial by jury as to all issues so triable.



 Dated: January 28, 2020                                Respectfully submitted,

                                                        s/Jonathan S. Minick
                                                        Jonathan S. Minick, Esq.
                                                        FBN: 88743
                                                        E-mail: jminick@jsmlawpa.com
                                                        Jonathan S. Minick, P.A.
                                                        169 E. Flagler St., Suite 1600
                                                        Miami, Florida 33131
                                                        Phone: (786) 441-8909
                                                        Facsimile: (786) 523-0610
                                                        Counsel for Plaintiff




                                                   5
